Citation Nr: 0738577	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-24 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation greater than 40 
percent for ankylosis of the five digits of the right (minor) 
hand (hereafter "right hand disability").  

2.  Entitlement to a disability evaluation greater than 50 
percent for ankylosis of the index, middle, right, and little 
fingers of the left (major) hand (hereafter "left hand 
disability").  

3.  Entitlement to a disability evaluation greater than 20 
percent for burn scars on the right arm.  

4.  Entitlement to a disability evaluation greater than 20 
percent for burn scars on the left arm.  

5.  Entitlement to service connection for chronic myelogenous 
leukemia (CML), claimed as due to exposure to herbicides.  

6.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
March 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board remanded this case in April 2005 to obtain relevant 
records from the Social Security Administration (SSA).

Regrettably, the Board must again remand the claims for 
higher ratings for the burn scars on the arms and for a TDIU 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for still further development and 
consideration.  The Board will go ahead and decide the other 
claims, however, concerning the ratings for the right and 
left hand disabilities and for service connection for CML.




FINDINGS OF FACT

1.  The veteran's right hand disability has the highest 
available rating under the applicable diagnostic code (DC).  
There is no evidence he has unfavorable (as opposed to 
favorable) ankylosis of any digits of this hand to warrant 
evaluating this disability under a different DC, nor is there 
any indication this disability is not adequately compensated 
by the rating schedule.  

2.  The veteran's left hand disability also has the highest 
available rating under the applicable DC.  There is no 
evidence he has unfavorable (as opposed to favorable) 
ankylosis of any digits of this hand to warrant evaluating 
this disability under a different DC, nor is there any 
indication this disability is not adequately compensated by 
the rating schedule.  

3.  The veteran's CML was not caused by his active military 
service from July 1967 to March 1969, nor is CML (as opposed 
to chronic lymphocytic leukemia (CLL)) among the conditions 
listed in the applicable VA regulation as presumptively due 
to exposure to herbicides in Vietnam like the dioxin in Agent 
Orange.


CONCLUSIONS OF LAW

1.  The criteria, including extra-schedular, are not met for 
a rating higher than 40 percent for the right hand 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, DC 5220 (2007).

2.  The criteria, including extra-schedular, also are not met 
for a rating higher than 50 percent for the left hand 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, DC 5221 (2007).

3.  CML was not incurred or aggravated in service and may not 
be presumed to have been so incurred, including as a residual 
of exposure to herbicides.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by a letter dated in March 2003, as well 
as a follow-up letter in April 2005, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board sees the RO issued the first VCAA notice prior to 
initially adjudicating the claims - the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelerini 
II).  The RO did not specifically ask the veteran to provide 
any evidence in his possession that pertained to his claims.  
Id. at 120-21.  However, the Board is satisfied that the 
March and April 2003 letters and the April 2005 follow-up 
letter otherwise fully notified him of the need to give VA 
any evidence pertaining to his claims, such that he is not 
prejudiced.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).



Here, even if arguably there was some deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but the Court nonetheless ultimately determined 
the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error was 
harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

The Board also sees the veteran did not receive notice of the 
downstream effective date element of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Since, however, the Board is denying his underlying claims 
for higher disability ratings (in part because he already has 
the highest possible schedular ratings for his right and left 
hand disabilities), no effective dates will be assigned.  So 
this downstream element of his claims is moot and, 
consequently, there can be no possibility of any prejudice 
to him.

And as for the duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), VA medical records, 
private medical records, SSA records, and the reports of his 
VA compensation examinations - including to determine the 
severity of his right and left hand disabilities at issue.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

An etiological (i.e., medical nexus) opinion was not obtained 
to determine whether the veteran's CML is attributable to his 
military service - including to exposure to herbicides like 
the dioxin in Agent Orange.  But this is because the evidence 
indicates he did not have any relevant complaints or receive 
any treatment for this condition during service and since 
there also is no competent evidence otherwise suggesting a 
link or correlation between this condition and his military 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 
(c)(4).  As his service and post-service medical records 
provide no basis to grant this claim, and indeed provide 
evidence against this claim, there are no grounds for 
obtaining an examination and opinion.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on 
the claim.  Simply stated, the standards of McLendon are not 
met in this case.  Although the first requirement is met, the 
second and third requirements are not because there is no 
evidence of or indication that the veteran had CML in service 
or that he had symptoms of CML in service.  

The Board is also satisfied as to compliance with its April 
2005 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  



Claims for Higher Ratings for the Right and Left Hand 
Disabilities

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran believes he is entitled to higher ratings for his 
service-connected right and left hand disabilities.  His 
right (minor) hand disability is currently evaluated as 40-
percent disabling under DC 5220, for favorable ankylosis of 
five digits of one hand.  His left (major) hand disability is 
currently evaluated as 
50-percent disabling under DC 5221, for favorable ankylosis 
of four digits of one hand.



Under DC 5220, a 40 percent rating is warranted for favorable 
ankylosis of five digits of the minor hand.  This is the 
highest - and indeed only, available disability evaluation 
for the minor hand under this DC.  The veteran could only 
receive a higher evaluation for his right hand disability if 
he had unfavorable (as opposed to favorable) ankylosis of 
four or five digits of his right hand.  38 C.F.R. § 4.71a, 
DCs 5216 and 5217.

Under DC 5221, a 50 percent rating is warranted for favorable 
ankylosis of the thumb and any three fingers of the major 
hand.  This is the highest available disability rating for 
the major hand under this DC.  The veteran could not receive 
a higher rating even if he had ankylosis in all five digits 
of this, his major, hand because the highest available 
evaluation under DC 5220 is also 50 percent, so no greater 
than his current rating for this hand.  He could only receive 
a higher 60 percent evaluation if he had unfavorable (as 
opposed to favorable) ankylosis in four or five digits of 
this hand.

Concerning this, there is no evidence of unfavorable 
ankylosis of any digits on either of the veteran's hands to 
warrant application of DC 5216 or 5217.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of DC should be upheld 
if supported by explanation and evidence).  Ankylosis, 
incidentally, is the immobility and consolidation of a joint 
due to disease, injury or surgical procedure.  See, e.g., 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move the joints in his fingers - albeit with noticeably 
decreased range of motion, by definition, his finger joints 
are not completely immobile.  See, for example, the results 
of his February 2002 VA compensation examination.



Since the veteran already has the highest possible schedular 
ratings for his right and left hand disabilities under the 
applicable DCs, and yet believes he is entitled to even 
higher ratings, the Board also must consider whether these 
disabilities warrant extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  That is, the Board 
must determine whether these disabilities are so exceptional 
or unusual as to render impractical the application of the 
regular rating schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  According to this regulation, factors for 
consideration in making this determination include whether 
these disabilities have required frequent hospitalization or 
caused marked interference with employment - meaning above 
and beyond that contemplated by their current schedular 
ratings.  Concerning this, the report of the veteran's 
February 2002 VA compensation examination includes a final 
assessment by the evaluating physician that the veteran - 
who, at the time, was 56 years old, status post multiple skin 
grafts to his arms and the dorsum of his hands because of 
injuries sustained in a fire during service, had reduced 
range of motion in his fingers.  But this evaluating VA 
physician then went on to comment that the veteran had 
"...done very well in terms of carrying out his activities of 
daily living despite the discomfort, the pain and the loss of 
range of motion."

Another VA physician that more recently examined the veteran 
in March 2003 made similar concluding comments, albeit when 
more so discussing the functional impairment from the burn 
scars on the arms.  This physician indicated that, 
despite the fire-related injuries in service, he definitively 
did not consider the veteran permanently or totally disabled; 
to the contrary, said this VA examiner, though the veteran 
may work a little more slowly and with a little less strength 
than the next guy, he is imminently employable in virtually 
any manual or non-manual task.

Generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  So the extent the 
veteran has some occupational impairment attributable to his 
right and left hand disabilities, it is not of the type 
contemplated by 38 C.F.R. § 3.321(b)(1).  Also, the vast 
majority of his evaluation and treatment has been on an 
outpatient basis, not as an inpatient.  So the Board does not 
have to refer this case to the Compensation and Pension 
service for further consideration of an extra-schedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  See, too, VAOPGCPREC 
6-96 (Aug. 16, 1996).

For these reasons and bases, the preponderance of the 
evidence is against these claims, so there is no reasonable 
doubt to resolve in the veteran's favor, and they must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Service Connection for CML

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Here, the veteran asserts that his CML was caused by exposure 
to herbicides while serving in the Republic of Vietnam.  
Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R.  § 3.307(a)(6).  The veteran's DD Form 214 confirms he 
served in the Republic of Vietnam.  However, only CLL (not 
CML) is associated with herbicide exposure for the purposes 
of this presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  

It equally deserves mentioning that leukemia is listed as a 
chronic disease under 38 C.F.R. § 3.309(a), another 
presumptive provision that is not predicated on exposure to 
herbicides like Agent Orange in Vietnam.  If a chronic 
disease manifest to a degree of 10 percent or more within one 
year of separation from service, the disease will be presumed 
to be service-connected.  38 C.F.R. § 3.307(a)(3).  But the 
veteran was initially diagnosed with CML in June 2001, so 
over 30 years after leaving the military.  Therefore, this 
presumption does not apply because his initial diagnosis was 
well beyond the allotted one-year period after his military 
service ended.

Service connection for CML cannot be established on a direct-
incurrence basis, either.  The veteran's service medical 
records (SMRs) are completely unremarkable for any 
complaints, treatment or diagnosis of CML.  Indeed, as 
mentioned, he was not diagnosed with CML until June 2001, 
more than 30 years after leaving service.  This lapse of many 
years between his separation from service and the first 
manifestation or treatment for this claimed disorder is 
probative evidence against this claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

There also is no medical evidence of record suggesting the 
veteran's CML was otherwise caused by his military service, 
including from exposure to herbicides, and without this 
necessary link service connection cannot be granted.  See 
again Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) 
(indicating that merely because the veteran does not have one 
of the presumptive diseases does not preclude him from 
establishing his entitlement to service connection with proof 
of actual direct causation).  See also Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . ."). See, too, Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for CML on a direct or presumptive basis.  And 
since the preponderance of the evidence is against his claim, 
there is no reasonable doubt to resolve in his favor, and 
this claim must be denied.  38 U.S.C.A. § 5107(b)38 C.F.R. 
§ 3.102.


ORDER

A rating higher than 40 percent for the right hand disability 
is denied.  

A rating higher than 50 percent for the left hand disability 
also is denied.  

Service connection for CML is denied.  




REMAND

Burn Scars on the Right and Left Arms

The veteran asserts that he is entitled to ratings higher 
than 20 percent for these burn scars on his arms, which are 
evaluated under DC 7801 for scars other than on the head, 
face, or neck that are deep or that cause limited motion.

Under DC 7801, a 20 percent rating is warranted for scars 
with an area exceeding 12 square inches (77 square 
centimeters).  A 30 percent evaluation requires scars with an 
area exceeding 72 square inches (465 square centimeters).  
38 C.F.R. § 4.118, DC 7801.  

In March 2003, the veteran had a VA scars examination.  He 
reported a history of extensive napalm burns on his arms, 
which were treated with skin grafts from his anterior thighs.  
Upon examination, the examiner noted that the veteran had 
extensive scars on the dorsum of the hands, forearms, and 
arms, from his fingertips to his shoulders.  

The criteria of DC 7801 are based on the surface area of the 
scars.  The March 2003 examination report stated the veteran 
had scars from his hands to his shoulders.  It is therefore 
feasible that the surface area of his scars could exceed 72 
square inches.  But as there is no indication of the specific 
measurements of his scars, a remand is required to obtain 
this necessary information.  

TDIU

Further development also is required because the veteran has 
not received proper VCAA notice specifically with regards to 
his claim for a TDIU.  The notice letters sent by the RO to 
him in March 2003 and April 2005 are insufficient because 
they do not provide information specifically pertaining to 
his TDIU claim.  Thus, the RO (actually AMC) must send him a 
VCAA notice letter that notifies him and his representative 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the TDIU claim.  
The notice must also specify what information or evidence 
should be provided by the veteran and what information or 
evidence VA will attempt to obtain for him.  As well, this 
notice should ask that he provide any evidence in his 
possession pertaining to this claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  In addition, this notice should also 
comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), in terms of apprising him of the disability rating 
and effective date elements of this claim.

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Send the veteran a VCAA notice letter 
notifying him and his representative of 
any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate the TDIU claim.  
This letter also must advise him of what 
information or evidence that he should 
provide and what information or evidence 
VA will attempt to obtain on his behalf.  
As well, this letter should ask that he 
provide any evidence in his possession 
pertaining to this claim, and must also 
comply with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007), 
in terms of apprising him of the 
disability rating and effective date 
elements of his TDIU claim.

2.  Schedule the veteran for a VA 
examination to obtain the needed 
measurements of his burn scars.  The 
examiner should provide separate 
measurements for the scars on the left 
and right arms, as they are rated 
separately.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
for his claims.  

3.  Then readjudicate the remaining 
claims in light of the additional 
evidence obtained.  If these claims are 
not granted to the veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning these claims to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


